    Case 18-17465         Doc 60     Filed 03/10/19 Entered 03/11/19 00:24:41                  Desc Imaged
                                     Certificate of Notice Page 1 of 3
Form ntcdsm

                                  UNITED STATES BANKRUPTCY COURT
                                        Northern District of Illinois
                                             Eastern Division
                                             219 S Dearborn
                                                7th Floor
                                            Chicago, IL 60604


                                               Case No.: 18−17465
                                                   Chapter: 13
                                            Judge: Timothy A. Barnes

In Re:
   Tanya Washington
   18721 Castle Dargan Drive
   Country Club Hills, IL 60478
Social Security / Individual Taxpayer ID No.:
   xxx−xx−3500
Employer Tax ID / Other nos.:


                                            NOTICE OF DISMISSAL



You are hereby notified that an Order Dismissing the above case was entered on March 7, 2019




                                                         FOR THE COURT


Dated: March 8, 2019                                     Jeffrey P. Allsteadt , Clerk
                                                         United States Bankruptcy Court
        Case 18-17465       Doc 60    Filed 03/10/19 Entered 03/11/19 00:24:41              Desc Imaged
                                      Certificate of Notice Page 2 of 3
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                 Case No. 18-17465-TAB
Tanya Washington                                                                       Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0752-1          User: vgossett               Page 1 of 2                   Date Rcvd: Mar 08, 2019
                              Form ID: ntcdsm              Total Noticed: 35


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 10, 2019.
db             +Tanya Washington,   18721 Castle Dargan Drive,     Country Club Hills, IL 60478-5827
26838874       +CACH LLC,   1001 E Chicago Ave,    Suite 121,    Naperville, IL 60540-5500
26838860       +CAP1/CBELA,   4800 NW 1ST ST STE 300,    LINCOLN, NE 68521-4463
26929043        CAPITAL ONE BANK (USA), N.A. - CABELA’S CLUB VISA,     PO BOX 82609,    LINCOLN, NE 68501-2609
26838864       +CMRE. 877-572-7555,    3075 E IMPERIAL HWY STE,    BREA, CA 92821-6733
26838867       +City of Calumet City,    Municipal Collections of America Inc,     3348 Ridge Road,
                 Lansing IL 60438-3112
26838872       +City of Chicago Department of Revenue,    121 North LaSalle Street,     Chicago, IL 60602-1252
26838873       +City of Country Club Hills,    PO Box 7690,   Carol Stream, IL 60197-7690
26838868       +Cook County Treasurer’s office,    Po Box 805438,    Chicago, IL 60680-4155
27292887       +Homewood Shores Condominium Association,    18400 Cherry Creek Dr.,     Homewood, IL 60430-2928
26838878       +MCSI Collection Agency,    PO Box 327,   Palos Heights, IL 60463-0327
26838877       +MUNICOLLOFAM,   3348 RIDGE ROAD,    LANSING, IL 60438-3112
26838870       +Park of River Oaks Condominium Association,     175 N Archer Ave,    Mundelein, IL 60060-2301
26838869       +Park of River Oaks Homeowners Association,    175 N. Archer Ave,     Mundelein, IL 60060-2301
26936752        UNITED STATES DEPARTMENT OF EDUCATION,    CLAIMS FILING UNIT,     PO BOX 8973,
                 MADISON, WI 53708-8973
26838862       +USDOE/GLELSI,   PO Box 8973,    Attn: Mary Moua,    Madison, WI 53708-8973
27004694       +Village of Olympia Fields,    Municipal Collections of America Inc,     3348 Ridge Road,
                 Lansing IL 60438-3112

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
26838871       +EDI: AIS.COM Mar 09 2019 06:58:00       American InfoSource LP (agent for Midland Funding),
                 PO Box 268941,    Oklahoma City, OK 73126-8941
26838875       +EDI: AIS.COM Mar 09 2019 06:58:00       American InfoSource LP (agent for Verizon),
                 PO Box 248838,    c/o Amanda Matchett,    Oklahoma City, OK 73124-8838
26838858       +EDI: CAPONEAUTO.COM Mar 09 2019 06:58:00       CAPITAL ONE AUTO FINAN,    3901 DALLAS PKWY,
                 PLANO, TX 75093-7864
26838861       +E-mail/Text: jmalone@arcmgmt.com Mar 09 2019 02:16:22        CAPITALONE,
                 c/o Pollack & Rosen, P.C,    1825 Barrett Lakes Blvd Suite 510,     Kennesaw, GA 30144-7519
26858460       +EDI: AISACG.COM Mar 09 2019 06:58:00       Capital One Auto Finance,
                 a division of Capital One NA,    c/o AIS Portfolio Services LP,     4515 N Santa Fe Ave Dept APS,
                 Oklahoma City, OK 73118-7901
26858372       +EDI: AISACG.COM Mar 09 2019 06:58:00       Capital One Auto Finance, a division of Capital On,
                 AIS Portfolio Services, LP,    4515 N Santa Fe Ave. Dept. APS,     Oklahoma City, OK 73118-7901
26945928        EDI: CAPITALONE.COM Mar 09 2019 06:58:00       Capital One Bank (USA), N.A.,
                 By American InfoSource LP as agent,     PO Box 71083,   Charlotte, NC 28272-1083
26881056       +EDI: PHINHARRIS Mar 09 2019 06:58:00       City Of Chicago Department of Finance,
                 C/O Arnold Scott Harris P.C.,    111 W Jackson Blvd Suite 600,     Chicago, IL 60604-3517
26856509       +E-mail/Text: lbankruptcy@cookcountytreasurer.com Mar 09 2019 02:16:10
                 Cook County Treasurer’s Office,    118 North Clark Street - Room 112,     Chicago, IL 60602-1590
26838865       +EDI: PHINHARRIS Mar 09 2019 06:58:00       HARRIS,   111 WEST JACKSON BOULEVARD SUITE 400,
                 CHICAGO, IL 60604-4135
26838866        EDI: IRS.COM Mar 09 2019 06:58:00       IRS,   Irs Mail Stop 4100 P-3,    Kansas City, MO 64999
26838863       +E-mail/Text: bnc@nordstrom.com Mar 09 2019 02:15:02       NORDSTROM/TD BANK USA,    PO BOX 6555,
                 ENGLEWOOD, CO 80155-6555
26838859       +E-mail/Text: bkrgeneric@penfed.org Mar 09 2019 02:14:43        PENTAGON FEDERAL CR UN,
                 P O BOX 1432,   ALEXANDRIA, VA 22313-1432
26932581        E-mail/Text: peritus@ebn.phinsolutions.com Mar 09 2019 02:17:07
                 PERITUS PORTFOLIO SERVICES II / WOLLEMI,     PO BOX 141419,    IRVING, TX 75014-1419
26838876        EDI: PRA.COM Mar 09 2019 06:58:00       PORTFOLIO RECOVERY ASSOCIATES LLC,    PO Box 41067,
                 Norfolk, VA 23541
26855336       +E-mail/Text: NDAILY@KSNLAW.COM Mar 09 2019 02:15:21
                 Park of River Oaks Condominium Association 1B,     c/o Kovitz Shifrin Nesbit,
                 175 N. Archer Ave.,    Mundelein, IL 60060-2301
27026605       +E-mail/Text: bncmail@w-legal.com Mar 09 2019 02:16:06        SYNCHRONY BANK,
                 c/o Weinstein & Riley, PS,    2001 Western Ave., Ste 400,     Seattle, WA 98121-3132
26855555       +E-mail/Text: NDAILY@KSNLAW.COM Mar 09 2019 02:15:21
                 The Park of River Oaks Homeowners Association,     c/o Kovitz Shifrin Nesbit,
                 175 North Archer Avenue,    Mundelein, IL 60060-2301
                                                                                               TOTAL: 18

           ***** BYPASSED RECIPIENTS *****
NONE.                                                                                         TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
          Case 18-17465            Doc 60       Filed 03/10/19 Entered 03/11/19 00:24:41                         Desc Imaged
                                                Certificate of Notice Page 3 of 3


District/off: 0752-1                  User: vgossett                     Page 2 of 2                          Date Rcvd: Mar 08, 2019
                                      Form ID: ntcdsm                    Total Noticed: 35


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 10, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 7, 2019 at the address(es) listed below:
              Benjamin Rooney     on behalf of Creditor   Homewood Shores Condominium Association
               ben@keaycostello.com, kim@keaycostello.com
              Hilary L Jabs   on behalf of Debtor 1 Tanya Washington hjabs@semradlaw.com,
               ilnb.courtview@SLFCourtview.com
              Marilyn O Marshall    courtdocs@chi13.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
              Rodion Leshinsky     on behalf of Debtor 1 Tanya Washington rleshinsky@semradlaw.com,
               ilnb.courtview@SLFCourtview.com
              Ronald J. Kapustka    on behalf of Creditor   Park of River Oaks Homeowners Association
               ndaily@ksnlaw.com, bankruptcy@ksnlaw.com
              Ronald J. Kapustka    on behalf of Creditor   Park of River Oaks Condominium Association 1B
               ndaily@ksnlaw.com, bankruptcy@ksnlaw.com
                                                                                             TOTAL: 7
